DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 22 March 2021.  Claims 1-29 are currently under consideration.  The Office acknowledges the amendments to claims 1, 7, 8, 11, 14-18, and 20-29.

Claim Objections
Claim 9 is objected to because of the following informalities: in line 3, the semi-colon after “joviality” should apparently be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-14, 16, 21-25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flagg et al. (U.S. No. 6,978,179 B1; cited in the IDS filed 02 January 2020; hereinafter known as “Flagg”).
Regarding claim 1, Flagg discloses a method of inducing an emotional state in a target subject (Abstract; Fig. 1), comprising: determining a desired emotional state (col. 2, lines 60-67), selecting a profile from a plurality of profiles stored in a memory, the plurality of profiles each corresponding to a brain activity pattern of a donor subject having a respective emotional state, and exposing the target subject to at least one stimulus modulated with the brain activity pattern of the donor subject having the respective emotional state according to the selected profile, the at least one stimulus being adapted to induce, in the target subject, the desired emotional state (col. 5, lines 46-64; col. 6, lines 11-30; col. 9, lines 39-47; col. 11, lines 54-58; col. 14, lines 11-24).
Regarding claim 2, Flagg discloses that the brain activity pattern is at least one of an EEG brainwave pattern and a MEG brainwave pattern (Figs. 1, 12; EEG recording).
Regarding claim 3, Flagg discloses that said at least one stimulus stimulates a cranial nerve of the target subject (col. 10, lines 35-42).
Regarding claim 8, Flagg discloses that the at least one stimulus comprises a transcranial magnetic field (col. 3, lines 12-32; col. 11, lines 34-41).
Regarding claim 9, Flagg discloses that the desired emotional state is one of happiness, joy, gladness, cheerfulness, bliss, delight, ecstasy, optimism, exuberance, merriment, joviality, vivaciousness, pleasure, excitement, sexual arousal, relaxation, harmony, and peace (col. 9, lines 41-46).

Regarding claim 11, Flagg discloses that the target subject is identical with the donor subject and wherein the brain activity pattern of the donor subject was recorded prior to the exposing the target subject to the at least one stimulus (col. 5, lines 46-64; col. 7, lines 18-21).
Regarding claim 12, Flagg discloses that said at least one stimulus comprises a dynamically changing electromagnetic field adapted to synchronize the target subject’s brainwave pattern with a brainwave pattern of the donor subject having the desired emotional state (col. 6, lines 24-30; col. 8, lines 37-54).
Regarding claim 13, Flagg discloses that that the selected profile is derived from recording of brainwave patterns of the donor subject selectively acquired during the desired emotional state (col. 13, line 65 – col. 14, line 20).
Regarding claim 14, Flagg discloses that the selected profiled comprises a model derived from at least one of a spatial, a frequency, and a phase analysis of the recorded brainwaves (col. 6, lines 14-30; col. 10, lines 9-18).
Regarding claim 16, Flagg discloses recording EEG signals of the donor subject in the desired emotional state (Figs. 1, 12; col. 13, line 65 – col. 14, line 20), decoding at least one of a temporal and a spatial pattern from the recorded EEG signals, and storing the decoded at least one of a temporal and a spatial pattern in a non-volatile memory as at least one profile (col. 5, line 46 – col. 6, line 30; col. 13, line 65 – col. 14, line 20).
Regarding claim 21, Flagg discloses that the at least one stimulus achieves brain entrainment in the target subject (col. 4, lines 1-4; col. 8, lines 37-44).

Regarding claim 23, Flagg discloses that at least one profile of the plurality of profiles corresponds to consensus brain activity pattern of a plurality of donor subjects, each of the plurality of donor subjects having the respective emotional state (col. 7, lines 16-18; col. 13, lines 48-56).
Regarding claim 24, Flagg discloses a method of brainwave entrainment with a brainwave pattern stored in a memory, the brainwave pattern comprising an encoding of at least one of a temporal and a spatial pattern from brainwaves of a first subject while in a desired emotional state (Abstract; Fig. 1; col. 5, lines 46-64), comprising: retrieving said brainwave pattern from the memory, modulating at least one stimulus signal with the at least one of the temporal and the spatial pattern, and applying said modulated at least one stimulus signal to a second subject, to induce the second subject to assume the desired emotional state (col. 5, lines 46-64; col. 6, lines 11-30; col. 7, lines 16-18; col. 9, lines 39-47; col. 11, lines 54-58; col. 13, lines 48-56; col. 14, lines 11-24).

Regarding claim 27, Flagg discloses modulating the at least one of the temporal and the spatial pattern on at least one of a current, a magnetic field, a light signal, and an acoustic signal to produce the modulated at least one stimulus signal (col. 3, lines 12-16).
Regarding claim 28, Flagg discloses a system for brainwave entrainment (Abstract; Fig. 1), comprising: a memory 21/22, configured to store a brainwave pattern representing at least one of a temporal and a spatial pattern of brainwaves of a first subject while the first subject is in a desired emotional state (Abstract; Fig. 1; col. 5, lines 46-64), at least one processor configured to modulate the at least one of the temporal and the spatial pattern from brainwaves of the first subject on at least one stimulus signal (e.g., col. 6, lines 41-49; col.13, lines 33-35), and a stimulator 39-42 configured to apply the at least one stimulus signal modulated with the at least one of the temporal and the spatial pattern from the brainwaves of the first subject, to a second subject, to induce the second subject to assume the emotional state (col. 5, lines 46-64; col. 6, lines 11-30; col. 7, lines 16-18; col. 9, lines 39-47; col. 11, lines 54-58; col. 13, lines 48-56; col. 14, lines 11-24).
Regarding claim 29, Flagg discloses that the stimulator comprises at least one of a transcranial electric stimulator, a transcranial magnetic stimulator, a visual light signal stimulator, and an auditory acoustic stimulator (col. 3, lines 12-32; col. 11, lines 34-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flagg as applied to claims 1 and 13 above, and further in view of Garten et al. (U.S. Pub. No. 2015/0297109 A1; hereinafter known as “Garten”).
Regarding claims 4 and 5, Flagg discloses the invention as claimed, see rejection supra, and further discloses that it is known to induce a desired emotional state by stimulating the brain via at least one of a visual stimulus and an auditory stimulus (col. 2, lines 51-56).  Flagg fails to disclose that said at least one stimulus comprises at least one of a visual stimulus and an auditory stimulus, wherein said at least one stimulus comprises a two-channel auditory stimulus adapted to induce binaural beats.  Garten discloses a similar method of inducing an emotional state in a 
Regarding claim 6, Flagg discloses the invention as claimed, see rejection supra, and further discloses that it is known to induce a desired emotional state by stimulating the brain via other types of stimulus, including tactile (col. 1, lines 44-47; col. 2, lines 51-56).  Flagg fails to disclose that the at least one stimulus comprises at least one of a tactile stimulus and a proprioceptive stimulus.  Garten discloses a similar method of inducing an emotional state in a target subject including detecting a brain activity pattern having a respective emotional state and exposing the target subject to at least one stimulus (Abstract), wherein said at least one stimulus comprises a tactile stimulus in order to assist the user in achieving a particular mental state ([0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flagg so that the at least one stimulus comprises a tactile stimulus, as taught by Garten, in order to further assist the user in achieving the desired emotional state.
Regarding claim 15, Flagg discloses the invention as claimed, see rejection supra, and further discloses that it is known to induce a desired emotional state by 
Regarding claim 17, Flagg discloses the invention as claimed, see rejection supra, but fails to disclose selectively modifying the at least one stimulus based on differences between the donor subject, from which the profile is derived, and the target subject.  Flagg does teach creating a generalized/standardized brain wave pattern for selected groups and notes that age may affect usability (col. 13, lines 48-56).  Garten discloses a similar method of inducing an emotional state in a target subject including detecting a brain activity pattern having a respective emotional state and exposing the .

Claims 7, 18, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Flagg as applied to claims 1 and 24 above, and further in view of Pal et al. (U.S. Pub. No. 2016/0346545 A1; hereinafter known as “Pal”).
Regarding claim 7, Flagg discloses the invention as claimed, see rejection supra, and further discloses that it is known to induce a desired emotional state by stimulating the brain via other types of stimulus, including transcutaneous/transcranial electrical (col. 2, lines 4-12; col. 2, lines 51-56).  Flagg fails to disclose that the at least one stimulus comprises at least one of a transcranial direct electrical current and a transcranial alternating electrical current.  Pal discloses a similar method of inducing an emotional state in a target subject (Abstract; [0004]; [0008]; [0032]; [0094]) comprising exposing the target subject to at least one stimulus comprising at least one of a transcranial direct electrical current and a transcranial alternating electrical current in order to enhance a concurrent sensory experience ([0007]; [0016]-[0021]; [0104]; [0111]; [0119]; [0133]; [0157]-[0159]).  It would have been obvious to one of ordinary 
Regarding claims 18 and 19, Flagg discloses the invention as claimed, see rejection supra, and further discloses that it is known to induce a desired emotional state by stimulating the brain via other types of stimulus, including transcutaneous/transcranial electrical (col. 2, lines 4-12; col. 2, lines 51-56).  Flagg fails to disclose that the at least one stimulus comprises applying at least one of a temporal and a spatial electric stimulation pattern to the subject via TES to induce the desired emotional state, wherein the TES is at least one of tDCS, osc-tDCS, tACS, tPCS, and tRNS.  Pal discloses a similar method of inducing an emotional state in a target subject (Abstract; [0004]; [0008]; [0032]; [0094]) comprising exposing the target subject to at least one stimulus comprising applying at least one of a temporal and a spatial electric stimulation pattern to the subject via TES, wherein the TES is at least one of tDCS, osc-tDCS, tACS, tPCS, and tRNS, in order to enhance a concurrent sensory experience ([0007]; [0016]-[0021]; [0104]; [0111]; [0119]; [0133]; [0157]-[0159]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flagg with the stimulus taught by Pal in order to enhance a concurrent sensory experience for inducing the desired emotional state.
Regarding claim 26, Flagg discloses the invention as claimed, see rejection supra, and further discloses that it is known to induce a desired emotional state by .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flagg as applied to claim 1.  Flagg discloses the invention as claimed, see rejection supra, and further discloses that each of the plurality of profiles is derived from brain activity pattern of the donor subject and the at least one stimulus comprises applying a spatial magnetic stimulation pattern to the target subject via TMS to induce the desired emotional state (col. 3, lines 12-32; col. 11, lines 34-41).  Flagg fails to expressly disclose that the brain activity pattern comprises an MEG.  However, Flagg discloses that the brain activity pattern can comprise an EEG (Figs. 1, 12) and that MEG is another known way to detect brain activity patterns (col. 1, lines 31-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flagg by using an MEG, as taught elsewhere by Flagg, because this would have been a simple substitution of one known element for another with predictable results.  Both EEGs and MEGs are known non-invasive ways of detecting brain activity patterns.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejection under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejection have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791